Title: William Allen to James Madison, 15 November 1833
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                Nov. 15. 1833.
                            
                        
                        I have yours of the 13th. & enclose herein a Blank note as requested. I am much pleased to learn that
                            the Calves arrived safely & are likely to do well. I hope that they will be the means of adding much to the value
                            of your stock I am very respectfully
                        
                            
                                Wm Allen
                            
                        
                    